DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-13 are pending.
Claims 1, 7, and 11 are currently amended.
	In view of the amendment, filed on 02/04/2022, the following rejections are withdrawn from the previous office action, mailed on 10/05/2021.
Rejection of claim 11 under 35 U.S.C. 112(b)
Rejections of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2013/0230798).
Rejections of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Best et al. (US 7,501,215)

The following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 10/05/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. 9,465,308. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed process steps, as claimed in claims 1 and 7, of the instant application are very similar to the claimed process steps claimed in U.S. Patent No. 9,465,308.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-25 of U.S. Patent No. 10,948,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed process steps, as claimed in claims 1 and 7, of the instant application are very similar to the claimed process steps claimed in U.S. Patent No. 10,948,829.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 includes the limitation of “a holding unit …. Configured to suck and hold the substrate” in which specification define “chuck (400)” as a corresponding structure for “a holding unit”.
Further, claim 1 includes the limitation of “an optical system … configured to detect an alignment mark of the substrate” in which specification define “a light source” and “mirror (161)” as a corresponding structure for “an optical system”.
Moreover, claim 1 recites “a detection system configured to detect the reference mark” in which specification defines “an image sensor e.g. (e.g., a photoelectric conversion device, such as a CCD camera)” as a corresponding structure for “a detection system”. 
Claim 4 recites “a conveyance unit which conveys the substrate” in which specification defines “a conveyance hand (60)” as a corresponding structure for the claimed “conveyance unit”.
Claim 5 recites “a measurement unit which measures a position of the substrate” in which specification defines “a plurality of cameras (54)”, as a corresponding structure for the claimed “measurement unit”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1 and 7 recite the limitation of “the suction surface side of the substrate” in 17th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define any structure as “a suction surface side” for the substrate. As a result, further definition of “suction surface side of the substrate” in the claim is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gui et al. (US 2002/0109825).
	Gui et al. (US ‘825) disclose a lithographic projection method comprising: projecting a patterned beam of radiation onto a target area of a layer of radiation-sensitive material on a first side of a substrate; aligning a pattern of a patterning structure with an alignment mark provided on the substrate, transmitting an image of said alignment mark from a side of the substrate opposite the target portion for use in the aligning; and aligning said image of said alignment mark with the pattern of the patterning structure used in the projecting the patterned beam of radiation. (see page 7, left column, lines 10-21)
[AltContent: arrow][AltContent: textbox (A stage)]
    PNG
    media_image1.png
    548
    491
    media_image1.png
    Greyscale

[AltContent: textbox (Alignment marks (WM3, WM4))]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A substrate (W))][AltContent: textbox (A reference mark (WM1, WM2))]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (A holding unit (WT))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Optical systems (10A, 10B))]
    PNG
    media_image2.png
    217
    438
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Optical elements (12, 14, 16, 18))]
    PNG
    media_image3.png
    338
    360
    media_image3.png
    Greyscale

[AltContent: textbox (A detection unit (D1, D2))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Optical elements (12, 14, 16, 18))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    331
    350
    media_image4.png
    Greyscale




Gui et al. (US ‘825) further disclose a lithographic projection apparatus comprising: a radiation system LA, Ex, IL, for supplying a projection beam PB of radiation (e.g. UV radiation); a first object table (mask table) MT for holding a mask MA (e.g. a reticle), and connected to first positioning means for accurately positioning the mask with respect to item PL; a second object table (substrate table) WT for holding a substrate W (e.g. a resist-coated silicon wafer), and connected to second positioning means for accurately positioning the substrate with respect to item PL; and a second object table (substrate table) WT for holding a substrate W (e.g. a resist-coated silicon wafer), and connected to second positioning means for accurately positioning the substrate with respect to item PL. (see paragraphs [0042]-[0045])
	Moreover, Gui et al. (US ‘825) disclose a wafer (W) on a wafer table WT. Wafer marks WM3 and WM4 are provided on a first side ("front side") of the wafer W and light can be reflected from these marks, as indicated by the arrows above WM3 and WM4, and used for alignment with marks on a mask in conjunction with an alignment system (not shown) which will be described later. Further wafer marks WM1 and WM2 are provided on the second side ("back side") of the wafer W. An optical system is built into the wafer table WT for providing optical access to the wafer marks WM1, WM2 on the back side of the wafer W. The optical system comprises a pair of arms 10A, 10B. Each arm consists of two mirrors, 12, 14 and two lenses 16, 18. The mirrors 12, 14 in each arm are inclined such that the sum of the angles that they make with the horizontal is 90. In this way, a beam of light impinging vertically on one of the mirrors will remain vertical when reflected off the other mirror. (see paragraph [0053])
Therefore, as to claims 1 and 7, Gui et al. (US ‘825) teach a method of disposing a substrate (W) on a holding unit (WT) using a pattern forming apparatus which forms a pattern on the substrate (W), the pattern forming apparatus comprising: a stage which is movable, the holding unit (WT) removably attached to the stage, an optical system (10A, 10B) fixed inside the holding unit (WT), and configured to detect alignment marks (WM3, WM4)of the substrate (W) positioned over the holding unit (WT), the optical system having plural optical elements (12, 14, 16, 18), and a detection unit (D1, D2)  configured to detect a reference mark (WM1, WM2) for measuring a position of a detection field of the optical system (10A, 10B), the method comprising: detecting a position of the reference mark (WM1, WM2), and disposing the substrate (W) on the holding unit (WT) using the detected position of the reference mark (WM1, WM2) so that the alignment mark (WM3, WM4) of the substrate (W) detected from the surface side of the substrate (W) by the optical system (10A, 10B) is disposed in the detection field of the optical system (10A, 10B).
Gui et al. (US ‘825) disclose a holding unit (WT) removably attached to the stage, but Gui et al. (US ‘825) is silent on disclosing that the holding unit (WT) is configured to suck and hold the substrate, as claimed in claims 1 and 7.
However, it would have been obvious for one of ordinary skill in the art to removably attach a substrate of Gui et al. (US ‘825) to the holding unit (WT) through a sucking or vacuuming procedure in order to improve the workability of the apparatus for an easy and quick detection of mark on the upper surface of substrate stage.
As to claim 2, Gui et al. (US ‘825) teach after replacing the holding unit, the reference mark is detected, and the substrate is disposed on the holding unit in accordance with a detected position of the reference mark.
	As to claim 3, Gui et al. (US ‘825) disclose the substrate is disposed on the holding unit in accordance with the detected position of the reference mark so that the alignment mark of the substrate detected from suction surface side of the substrate by the optical system is disposed in the detection field of the optical system.
	As to claim 4, Gui et al. (US ‘825) teach the substrate is disposed on the holding unit by controlling a conveyance unit which conveys the substrate in accordance with the position of the reference mark detected by the detection system so that the alignment mark of the substrate detected from suction surface side of the substrate by the optical system is disposed in the detection field of the optical system.
	As to claim 5, Gui et al. (US ‘825) disclose after adjusting a position or an angle of the substrate by controlling a stage of a pre-alignment detecting unit including a stage which holds the substrate and a measurement unit which measures a position of the substrate, the substrate is conveyed from the pre-alignment detecting unit to the holding unit and the substrate is disposed on the holding unit.
	As to claim 6, Gui et al. (US ‘825) teach disposing a substrate on a holding unit using the method according to claim 1; forming a pattern on a substrate disposed on the holding unit; and manufacturing an article by processing the substrate in which the pattern is formed.
	As to claim 8, Gui et al. (US ‘825) disclose the substrate holding apparatus is removably attached to a stage; after replacing the substrate holding apparatus on the stage, the reference mark is detected, and the substrate is disposed on the holding unit in accordance with a detected position of the reference mark.
	As to claim 9, Gui et al. (US ‘825) disclose the substrate is disposed on the holding unit by controlling a stage on which the substrate holding apparatus is arranged in accordance with the detected position of the reference mark so that the alignment mark of the substrate detected from suction surface side of the substrate by the optical system is disposed in the detection field of the optical system.
	As to claim 10, Gui et al. (US ‘825) teach the substrate is disposed on the holding unit by controlling a conveyance unit which conveys the substrate in accordance with the detected position of the reference mark so that the alignment mark of the substrate detected from suction surface side of the substrate by the optical system is disposed in the detection field of the optical system.
	As to claim 11, Gui et al. (US ‘825) disclose after adjusting a position or an angle of the substrate by controlling a stage of a prealignment detecting unit including the stage which holds the substrate and a measurement unit which measures a position of the substrate, the substrate is disposed on the holding unit by conveying the substrate from the prealignment detecting unit to the holding unit.
	As to claim 12, Gui et al. (US ‘825) teach detecting positions of a plurality of alignment marks of the substrate on the holding unit using the optical system; and obtaining a position and an angle of the substrate based on the detected position of plurality of alignment marks of the substrate.
	As to claim 13, Gui et al. (US ‘825) disclose disposing a substrate on a holding unit using the method according to claim 7; forming a pattern on a substrate disposed on the holding unit; and manufacturing an article by processing the substrate in which the pattern is formed.
Response to Arguments
Applicant’s arguments, filed on 02/04/2022, with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katagiri et al. (US 7,745,237) disclose a pattern forming apparatus which forms a pattern on a substrate, comprising: a stage (3) which is movable; a holding unit removably attached to the stage (3) and configured to hold the substrate (1); an optical system (6a, 6b) of which position with respect to the holding unit is fixed, and configured to detect an alignment mark (7) of the substrate (1) which is hold by the holding unit from a surface side of the substrate (1), the optical system having plural optical elements (6a, 6b); a reference mark (9a,b) for measuring a position of a detection field of the optical system (10); and a detection system  configured to detect the reference mark (9a,b), a processor configured to obtain position of the reference mark (9a,b) detected by the detection system and control relative position between the substrate (1) and the holding unit using the obtained position of the reference mark so that the alignment mark (7) of the substrate detected from the suction surface side of the substrate by the optical system is disposed in the observation field of the optical system.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        05/21/2022